UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                             Before
                               SALUSSOLIA, EWING, 1 and WALKER
                                    Appellate Military Judges

                                UNITED STATES, Appellee
                                             v.
                               Sergeant CLOVIS H. CASTRO
                               United States Army, Appellant

                                         ARMY 20190408

          Headquarters, United States Army Combined Arms Support Command
                          Daniel G. Brookhart, Military Judge
                    Colonel Jeffrey A. Miller, Staff Judge Advocate


For Appellant: Colonel Elizabeth G. Marotta, JA; Lieutenant Colonel Tiffany D.
Pond, JA; Major Angela D. Swilley, JA; Captain Paul T. Shirk, JA; Philip D. Cave,
Esquire (on brief); Captain Paul T. Shirk, JA; Philip D. Cave, Esquire (on reply
brief).

For Appellee: Colonel Steven P. Haight, JA; Lieutenant Colonel Wayne H.
Williams, JA; Major Jonathan S. Reiner, JA; Lieutenant Colonel Teresa T. Phelps,
JA (on brief).


                                          25 August 2020

                                    -----------------------------------
                                     MEMORANDUM OPINION
                                    -----------------------------------

     This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

EWING, Judge:

       Appellant used a Government Services Administration (“GSA”) gas oline card
on numerous occasions to put gas in his personal vehicle, while not on official
military travel. Appellant’s use of the GSA gas card in this way was unauthorized




1
    Judge Ewing decided this case while on active duty.